Title: To George Washington from George Clinton, 12 September 1777
From: Clinton, George
To: Washington, George



Dear Sir,
Kingston [N.Y.] Sept. 12th 1777

The Friends of Major Hatfield (who last year belonged to General Scott’s Brigade in our Army and was taken by the Enemy on Montresure’s Island, and is now a Prisoner with them) inform me that when your Excellency was in the Clove Mrs Hatfield (the Majors Wife) obtained your Permission to visit her Husband at Newyork and was conducted by a Flag from Elizabeth Town to Staten Island for that Purpose and from thence was sent to Newyork but the Officer who ordered her there kept her Pass, that she went from Newyork to the Place of her Husbands Confinement on Long Island and after having continued with him a short Time returned to Newyork and applied to the Commanding Officer for Permission to leave the City and return Home;

he treated her with Politeness but referred her to the Mayor of the City who he said was intrusted with the Management of those Matters as best knowing the Characters of the People. She accordingly with a Woman who had accompanied her from Elizabeth Town made Application to the Mayor; he readily granted the other Woman a Permit to return Home, but refused one to Mrs Hatfield with a Degree of Indelicacy and Insult directing her to return to her Husband on Long Island and remain there.
The Conduct of Major Hatfield as an Officer was such as entitles him to good Treatment from a generous Enemy and his Family to every Indulgence from his Country. His private Affairs suffered greatly by his Detention as a Prisoner and this unprecedented Manner of preventing Mrs Hatfields Return who intended only a short Visit adds greatly to the Distresses of the Family.
As I have only by Relation the Circumstance of your Excellency’s having given Mrs Hatfield Permission to go to Newyork I have thought it most regular to lay the Matter before you and I am persuaded that your Excellency will take such Measures to procure Mrs Hatfields Releasement as will best conduce to that End.
I am a Stranger to the Steps proper to be taken on this Occasion but if your Excellency Should think that the Application for Redress ought to be made immediately by me I would esteem it a singular Favor if you would point out the Method and inform me whether the Circumstances respecting the granting the Permission to Mrs Hatfield are as above represented. If Retaliation shou’d be necessary I have not a Doubt but I shall have an Opportunity to try the Experiment. I am with much Regard Your Excellency’s most Obed. sert

Geo: Clinton

